                           Case 3:19-cv-03405-VC Document 6 Filed 06/18/19 Page 1 of 2
                                                                                                     CLOSED,MDL,TRANSF
                                         U.S. District Court
                                Eastern District of Missouri (St. Louis)
                          CIVIL DOCKET FOR CASE #: 4:19−cv−01237−PLC

Stroia et al v. Monsanto Company                                             Date Filed: 05/14/2019
Assigned to: Magistrate Judge Patricia L. Cohen                              Date Terminated: 06/07/2019
Cause: 28:1332 Diversity−Product Liability                                   Jury Demand: Plaintiff
                                                                             Nature of Suit: 365 Personal Inj. Prod. Liability
                                                                             Jurisdiction: Diversity
Plaintiff
Thomas Pinson                                                represented by Seth S. Webb
individually and on behalf of Susan Stroia,                                 BROWN AND CROUPPEN P.C.
deceased                                                                    One Metropolitan Square
                                                                            211 N. Broadway
                                                                            Suite 1600
                                                                            St. Louis, MO 63102
                                                                            314−222−2222
                                                                            Fax: 314−421−0359
                                                                            Email: sethw@getbc.com
                                                                            LEAD ATTORNEY
                                                                            ATTORNEY TO BE NOTICED
                                                                            Designation: Retained
                                                                            Bar Status: Active


V.
Defendant
Monsanto Company

 Email All Attorneys
(will not send to terminated parties)

 Email All Attorneys and Additional Recipients
(will not send to terminated parties)

 Date Filed         #   Docket Text

 05/14/2019       Ï1    COMPLAINT against defendant Monsanto Company with receipt number 0865−7206297, in the
                        amount of $400 Jury Demand,, filed by Susan Stroia. (Attachments: # 1 Civil Cover Sheet, # 2
                        Original Filing Form)(Webb, Seth) (Entered: 05/14/2019)

 05/14/2019       Ï2    NOTICE OF PROCESS SERVER by Plaintiffs Thomas Pinson, Susan Stroia (Attachments: # 1
                        Summons)(Webb, Seth) (Entered: 05/14/2019)

 05/14/2019        Ï    Case Opening Notification: 1 Summons(es) issued. The summons was emailed to attorney Seth
                        Webb. All parties must file the Notice Regarding Magistrate Judge Jurisdiction Form consenting to
                        or opting out of the Magistrate Judge jurisdiction. Click here for the instructions. and all
                        non−governmental organizational parties (corporations, limited liability companies, limited liability
                        partnerships) must file Disclosure of Organizational Interests Certificate (moed−0001.pdf). Judge
                        Assigned: U.S. Magistrate Judge Patricia L. Cohen. (BAK) (Entered: 05/14/2019)
                    Case 3:19-cv-03405-VC Document 6 Filed 06/18/19 Page 2 of 2
05/14/2019   Ï3   Pursuant to Local Rule 2.08, the assigned/referred magistrate judge is designated and authorized by
                  the court to exercise full authority in this assigned/referred action or matter under 28 U.S.C. Sec. 636
                  and 18 U.S.C Sec. 3401, including any case budgeting matters. (CSAW) (Entered: 05/14/2019)

05/21/2019   Ï    NOTICE: IF YOU HAVE ALREADY UPGRADED YOUR PACER ACCOUNT YOU CAN
                  DISREGARD THIS NOTICE. IF YOU DO NOT UPGRADE YOU WILL NOT BE ABLE TO
                  FILE IN THE SYSTEM AFTER MAY 31, 2019. PLEASE UPGRADE IMMEDIATELY. If you are
                  using a shared account to file cases, you will need to create an individual account; instructions can be
                  found at:https://www.moed.uscourts.gov/sites/moed/files/Register−for−New−PACER−account.pdf.
                  If you already have an individual account, it will need to be upgraded; instructions can be found
                  https://www.moed.uscourts.gov/sites/moed/files/Upgrade−Current−PACER−Account.pdf. If you
                  need further assistance contact the MOED CM/ECF Help Desk at 314−244−7650 or
                  moedml_cmecf_help@moed.uscourts.gov. (CSAW) (Entered: 05/21/2019)

06/06/2019   Ï4   CONDITIONAL TRANSFER ORDER (CTO−135) regarding MDL No. 2741 IN RE: ROUNDUP
                  PRODUCTS LIABILITY LITIGATION, Signed by John W. Nichols, by Clerk of the Panel. (DJO)
                  (Entered: 06/06/2019)

06/07/2019   Ï5   ORDER OF MDL TRANSFER to: Northern District of California. Case Transferred via CM/ECF
                  extraction. (DJO) (Entered: 06/07/2019)
